PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/294,861
Filing Date: 6 Mar 2019
Appellant(s): Bosch et al.



__________________
Brian J. Riddle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 9/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
In the Remarks, Appellants argued in substance that
I. Claims 1-9, 11-14, 16-19 are Non-obvious over Singh.
A. Independent Claim 1 is Allowable over Singh: “...First, the final Office Action concedes, “Singh doesn't explicitly disclose generating, based on the updated application profile model, a solution descriptor comprising a description of the first set of application configuration parameters and the second set of application configuration parameters; and updating the deployed application based on the solution descriptor.” Office Action, p. 6. Therefore, because the final Office Action concedes Singh does not teach this subject matter as a single reference in a rejection under 35 U.S.C. § 103, Singh does not disclose at least this element of claim 1. For at least this reason, the rejection of claim 1 should be reconsidered and withdrawn... The update profile 140 of Singh does not include both the first and second set of application configuration parameters. Stated another way, the update profile 140 of Singh does not include (e.g., does not store) both old profiles and new, to-be-implemented profiles. Singh is silent regarding a solution descriptor including a description of the first set of application (appeal brief pgs. 9-16).
As to point (A), Examiner respectfully disagrees, 

Examiner respectfully disagrees, appellant’s publish specification paragraph [0026]  define updating application updating the application involves simply providing the second parameter set to the running application; paragraph [0038] define solution descriptor as “...A solution descriptor 222 may include day-N configuration parameters, also referred to herein as "application configuration parameters".  Day-N configuration parameters include all configuration parameters that need to be set in active applications and are not part of arguments required to start or instantiate applications.  Day-N configuration parameters define the state of a deployed application”. Also examiner would like to point out as applicant cited in the remarks above “the first set of application configuration parameters and the second set of application configuration parameters may be included in the claimed solution descriptor while still being identified as day-N configuration parameters”.
Furthermore, examiner clearly like to point out to appellant’s incorrect interprets as cited by the appellant’s in appeal brief “As indicated above, Singh teaches a deployment environment 112 which the Office Action asserts teaches the claimed “solution descriptor.” Claim 1.. Further, the Office Action cites to the update profile 140 of Singh to also teach the claimed “solution descriptor.” Claim 1”;”
 Applicant interprets the deployment environment 112 and/or update profile 140 of Singh as solution descriptor which is incorrect and not consistent with examiners mapping/rejections. 
the example profile promoter 148 and/or example profile promoter 146  ((i.e. solution descriptor) of Singh reference which stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted (i.e. example profile promoter 148 is creating/generating by storing the records/logs, when the updated profile 140 (i.e. application profile model) is promoted). Please see the claim 1 rejection for clear mapping to each claim limitations.  
 In the manner of applicants specification, Singh disclose generating, based on the updated application profile model, a solution descriptor, the solution descriptor (The example profile promoter 148 and/or example profile promoter 146  ((i.e. solution descriptor stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted (i.e. example profile promoter 148 is creating/generating by storing the records/logs, when the updated profile 140 (i.e. application profile model) is promoted) also maintains a log of update profiles 140, including an identification of when the update profile 140 is updated, to which deployment environments 112 the update profile 140 is promoted, and which version (e.g., copy) of the update profile 140 was promoted; When the update profile 140 is promoted (i.e. application profile mode updated dated), the example promotion deployer 148 at each of the selected ones of the example deployment environments 112 makes a decision on whether to accept, review, apply or reject the example update profile 140 independent of the other deployment environments 112.  For example, a developer 106 may develop the update profile 140 in the first deployment environment 112 and, using the example profile promoter 146, the developer 106 may promote the update profile 140 to a second and third ones of the deployment environment 112.  The example profile promoter 146 (i.e. solution description) logs the promotion including which version of the update profile 140 was promoted and to which deployment environments 112 the update profile 140 was promoted.  The example profile promoter 146 (i.e. solution descriptor stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted.  A first administrator 108 of the second deployment environment 112 may then accept and apply the update profile 140 to the deployments in the second deployment environment 112 while a second administrator 108 of the third deployment environment 112 may reject the update profile 140.) (Singh, ¶ [0017, 0028, 0041-0046]) comprising: a description of the first set of application configuration parameters, the first set of application configuration parameters indicating a current configuration state of the deployed application ("Promoting" an update profile 140 may include rolling back an update process of the deployed application 102 to a stable version.  For example, when an update profile is applied to the deployed application 102, the update process may result in a "bug" that was previously unknown to the developer 106 and render the deployed application 102 unusable in one of the deployment environments 112.  Once the update profile (e.g., the update profile resulting in the bug i.e. first set of application configuration parameters indicating a current configuration state of the deployed application) was promoted and applied to the selected ones of the deployment environments and the bug is identified i.e. first set of application configuration parameters indicating a current configuration state of the deployed application) (Singh, ¶ [0017, 0028, 0041-0046]); and a description of the second set of application (Once the update profile (e.g., the update profile resulting in the bug) was promoted and applied to the selected ones of the deployment environments and the bug is identified, the developer 106 may promote a previous version of the update profile or an alternative update profile so that the deployed application rolls back to a stable version that does not include bug i.e. the second set of application configuration parameters indicating a target configuration state of the deployed application) (Singh, ¶ [0017, 0028, 0041-0046, 0057-0059]); and updating the deployed application based on the solution descriptor (A user of the example profile promoter 146 may use the human interface device pointer 406 to select an example update promotion `Submit` control 414 such that selected ones of the example deployment environments included in the example listing of selected deployment environments 408 in the profile promoter GUI 400 are the deployment environments in which the selected update profile 404 is to be promoted.  Alternatively, the user may use the human interface device pointer 406 to select an example `Cancel` control 416 to cancel the manage update promotion process.  In the illustrated example, when the update promotion `Submit` control 404 is selected, the deployment environments included in the listing of selected deployment environments 408 are stored in a data structure such as a lookup table in the example promotion repository 144.  In some examples, when the update promotion `Submit` control 404 is selected, the deployment environments included in the listing of selected deployment environments 408 are stored with the selected update profile 404); and updating the deployed application based on the solution descriptor (A user of the example profile promoter 146 (solution descriptor) may use the human interface device pointer 406 to select an example update promotion `Submit` control 414 such that selected ones of the example deployment environments included in the example listing of selected deployment environments 408 in the profile promoter GUI 400 are the deployment environments in which the selected update profile 404 is to be promoted.  Alternatively, the user may use the human interface device pointer 406 to select an example `Cancel` control 416 to cancel the manage update promotion process.  In the illustrated example, when the update promotion `Submit` control 404 is selected, the deployment environments included in the listing of selected deployment environments 408 are stored in a data structure such as a lookup table in the example promotion repository 144.  In some examples, when the update promotion `Submit` control 404 is selected, the deployment environments included in the listing of selected deployment environments 408 are stored with the selected update profile 404. When the update profile 140 is promoted, the example promotion deployer 148 at each of the selected ones of the example deployment environments 112 makes a decision on whether to accept, review, apply or reject the example update profile 140 independent of the other deployment environments 112.  For example, a developer 106 may develop the update profile 140 in the first deployment environment 112 and, using the example profile promoter 146, the developer 106 may promote the update profile 140 to a second and third ones of the deployment environment 112.  The example profile promoter 146 logs the promotion including which version of the update profile 140 was promoted and to which deployment environments 112 the update profile 140 was promoted.  The example profile promoter 146 stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted.  A first administrator 108 of the second deployment environment 112 may then accept and apply the update profile 140 to the deployments in the second deployment environment 112 while a second administrator 108 of the third deployment environment 112 may reject the update profile 140.  The example promotion deployer 148 for the example second deployment environment 112 performs a compatibility check with the example update profile 140, and then stores a copy of the update profile 140 (e.g., a local copy of the update profile 140) and applies the update profile 140 to the deployments in the second deployment environment 112.  In some examples, the promotion deployer 148 stores a local copy of the update profile 140 when the update profile 140 is promoted, regardless of whether or not the administrator 108 accepts, reviews, applies or rejects the update profile 140; Once the update profile (e.g., the update profile resulting in the bug) was promoted and applied to the selected ones of the deployment environments and the bug is identified, the developer 106 may promote a previous version of the update profile or an alternative update profile so that the deployed application rolls back to a stable version that does not include bug. ) (Singh, ¶ [0017, 0028, 0042-0046, 0057-0058]). This enables utilizing the update profile to be promoted to notify multiple deployments of application in the available deployment environments that an update is available for deployment so as to high efficiently update a deployed application.


B. Independent Claim 11 is Allowable over Singh: “Singh does not teach or suggest all of the features of claim 11. The Office Action rejects claim 11 under the (appeal brief pgs. 17).

As to point (B), Examiner respectfully disagrees, see response to Point (A) above.
C. Dependent Claims 2-9, 12-14, 16-19 are Allowable over Singh:
i. Claims 2 and 12: “Claim 2 recites, “wherein the application configuration parameters are configurable in deployed applications but are not configurable as part of an argument to instantiate an application.” Emphasis added. Similarly, claim 12 recites, “wherein the application configuration parameters are configurable in deployed applications but are not configurable as part of an argument to instantiate an application.” Emphasis added. In addressing these recitations, the final Office Action fails to identify where Singh teaches application configuration parameters are “not configurable as part of an argument to instantiate an application…” (appeal brief pgs. 18-19).
As to point (i), Examiner respectfully disagrees, appellant’s publish specification paragraph [0038 and 0051] “Day-N configuration parameters include all configuration parameters that need to be set in active applications and are not part of arguments required to start or instantiate applications”. The appellant specification BRI, application can be deployed and making changes to parameter settings, where those setting are to updates the active/currently running of the application.
Singh disclose active or currently running application is already executed, and then the modification of changes can be review, accepted, applied or reject the parameters settings applying to already active/currently running of application.  Singh disclose wherein the application configuration parameters are configurable in deployed applications but are not configurable as part of an argument to instantiate an application (When the update profile 140 is promoted, the example promotion deployer 148 at each of the selected ones of the example deployment environments 112 makes a decision on whether to accept, review, apply or reject the example update profile 140 independent of the other deployment environments 112.  For example, a developer 106 may develop the update profile 140 in the first deployment environment 112 and, using the example profile promoter 146, the developer 106 may promote the update profile 140 to a second and third ones of the deployment environment 112.  The example profile promoter 146 logs the promotion including which version of the update profile 140 was promoted and to which deployment environments 112 the update profile 140 was promoted.  The example profile promoter 146 stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted.  A first administrator 108 of the second deployment environment 112 may then accept and apply the update profile 140 to the deployments in the second deployment environment 112 while a second administrator 108 of the third deployment environment 112 may reject the update profile 140.  The example promotion deployer 148 for the example second deployment environment 112 performs a compatibility check with the example update profile 140, and then stores a copy of the update profile 140 (e.g., a local copy of the update profile 140) and applies the update profile 140 to the deployments in the second deployment environment 112.  In some examples, the promotion deployer 148 stores a local copy of the update profile 140 when the update profile 140 is promoted, regardless of whether or not the administrator 108 accepts, reviews, applies or rejects the update profile 140) (Singh, ¶ [0017, 0028, 0042-0046]).

ii. Claims 3 and 13: “Claim 3 recites, “wherein the deployed application comprises a plurality of separately executing instances of a distributed firewall application, each instance having been deployed with a copy of a plurality of different policy rules.” Emphasis added. Similarly, claim 12 recites, “wherein the deployed application comprises a plurality of separately executing instances of a distributed firewall application, each instance having been deployed with a copy of a plurality of different policy rules.” Emphasis added. In addressing these recitations, the final Office Action fails to identify where Singh teaches a distributed firewall application where “each instance [has] been deployed with a copy of a plurality of different policy rules…” (appeal brief pgs. 19).
As to point (ii), Examiner respectfully disagrees, appellant’s claim limitation is labeling an application as firewall, without the actually functionality of the firewall application, merely an application as a "firewall" application, does not require any particular functionality and therefore does nothing for patentability. If appellant’s intends the claimed "firewall application" to perform any particular "firewall" functionality, it is suggested that such be included in the claim.

Singh disclose methods and apparatus to update application deployments in cloud computing environments. Many applications are developed with a multi-tier architecture in which functions such as presentation, application processing, and data management are logically separate components. For example, an enterprise's custom banking application (i.e. type of firewall application that has security/privacy policies) that has a multi-tier architecture may use a cluster of application server nodes (e.g., JBoss Application Servers) to execute in a scalable runtime environment, when the application is deployed, a large number of deployments of an application may be deployed. Further, if the components/nodes of an application are deployed across multiple deployment environments, making sure the components/nodes are up-to-date, for example, from security vulnerabilities (Singh, paragraph [0016-0017]). Singh disclose wherein the deployed application comprises a plurality of separately executing instances of a distributed firewall application, each instance having been deployed with a copy of a plurality of different policy rules (the administrator 108 may follow discrete steps included in the deployment profile 136 to deploy the application 102.  In some examples, different deployment profiles 136 may be generated from a single blueprint 128 to test prototypes (e.g., new application versions), to update application versions, to scale (e.g., scale-out or scale-in) deployments, and/or to deploy the application 102 to different deployment environments (e.g., the development version 102a deployed in the development deployment environment 112a, the testing version 102b deployed in the testing deployment environment 112b, the staging version 102c deployed in the staging environment 112c, the production version 102d deployed in the production deployment environment 112d, etc.).) (Singh, ¶ [0017, 0028, 0032, 0042-0046]). The only 
iii. Claims 4 and 14: “Claim 4 recites: wherein updating the deployed application based on the solution descriptor includes: determining a delta parameter set by determining a difference between the first set of application configuration parameters and the second set of application configuration parameters, and updating the deployed application based on the delta parameter set. Emphasis added… Here, Singh merely describes application of a previous “stable version” of the update profile absent any delta defined as a difference between update profiles. Thus, Singh clearly does not teach or suggest a delta. Further, even if, arguendo, the rolled back version of the update profile of Singh is equivalent of the claimed delta, itis clear that Singh does not update a deployed application based on a delta since Singh only teaches the roll back  (appeal brief pgs. 19-20).
As to point (iii), Examiner respectfully disagrees, Singh disclose wherein updating the deployed application based on the solution descriptor includes: determining a delta parameter set by determining a difference between the first set of application configuration parameters and the second set of application configuration parameters (developer 106, who understands the architecture of the application 102, must coordinate with a system administrator 108, who controls access to the computing resources, to determine which computing resources (e.g., computing, networking, and storage) and software services (e.g., software packages) should be provisioned to support execution of the application 102.  At times, it may be necessary to update a deployed application such as the example application 102.  For example, a security vulnerability of an application may need to be patched.  The developer 106 may create an update profile, as described herein, to update a deployed application.  For example, using the deployment profile generator 120, the developer 106 may create an example update profile 140 (i.e. application model in a database fig. 1) by modifying properties and/or configurations of a deployed application.  For example, the update profile 140 may be created by changing a port number, changing a password, changing security certificates, changing tasks, increasing (e.g., scaling-out) the number of nodes in a node cluster, decreasing (e.g., scaling-in) the number of nodes in a node cluster, etc. the developer 106 may promote a previous version of the update profile or an alternative update profile so that the deployed application rolls back (i.e. delta parameter) to a stable version (i.e. second set of application configuration parameters i.e. previous stable version which is target configuration state) and the unstable current version i.e. (first set of application configuration parameters which are current state) that does not include bug.) (Singh, ¶ [0017, 0028]);  and updating the deployed application based on the delta parameter set (The example profile promoter 146 logs the promotion including which version of the update profile 140 was promoted and to which deployment environments 112 the update profile 140 was promoted.  The example profile promoter 146 stores a copy of the update profile 140 (e.g., the master copy 142) in the promotion repository 144 when the update profile 140 is promoted.  A first administrator 108 of the second deployment environment 112 may then accept and apply the update profile 140 to the deployments in the second deployment environment 112 while a second administrator 108 of the third deployment environment 112 may reject the update profile 140.  The example promotion deployer 148 for the example second deployment environment 112 performs a compatibility check with the example update profile 140, and then stores a copy of the update profile 140 (e.g., a local copy of the update profile 140) and applies the update profile 140 to the deployments in the second deployment environment 112.  In some examples, the promotion deployer 148 stores a local copy of the update profile 140 when the update profile 140 is promoted, regardless of whether or not the administrator 108 accepts, reviews, applies or rejects the update profile 140) (Singh, ¶ [0017, 0028, 0042-0046]). Appellant’s argues the delta parameter, where the claim define as different between first set of application configuration parameter and second set of application configuration parameter, where the delta parameter can be i.e. bug identifier i.e. “Promoting” an update profile 140 may include rolling back an update process of the deployed application 102 to a stable version. For example, when an the developer 106 may promote a previous version of the update profile or an alternative update profile (i.e. updating the profile either previous version or an alternative version) so that the deployed application rolls back to a stable version that does not include bug.

I. Claims 10 and 20 are Non-obvious over Singh and B.

D. “Singh and B do not render claims 10 and 20 unpatentable for at least reasons similar to those presented above in connection with independent claims 1 and 11. Claims 10 and 20 ultimately depend from independent claims 1 and 11. As discussed above, claims 1 and 11 are allowable over Singh. B is cited for its alleged teaching of a markup language file. However, B fails to remedy the deficiencies of Singh as noted above with regard to independent claims 1 and 11. Therefore, claims 10 and 20 are also allowable over the cited documents of record for at least its dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 10 and 20

As to point (D), Examiner respectfully disagrees, see Point (A) above.
Note: the Examiner has made an earnest effort to properly address each and every Appellant's arguments of the appeal brief. In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/Hitesh Patel/           Primary Examiner, Art Unit 2419                                                                                                                                                                                             

10/15/21

Conferees:
/AARON N STRANGE/            Primary Examiner, Art Unit 2419   

                                                                                                                                                                                         /HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419